                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JOSLYN D. HOLLOWAY,                             :            CIVIL ACTION
                                                :
Plaintiff,                                      :
                                                :
             v.                                 :
                                                :
ANDREW SAUL, 1                                  :            NO. 19-392
Commissioner of Social Security,                :
                                                :
        Defendant.                              :


                                  MEMORANDUM OPINION

        Joslyn D. Holloway (“Holloway” or “Plaintiff”) seeks review, pursuant to 42 U.S.C.

§ 405(g), of the Commissioner of Social Security’s (“Commissioner”) decision denying her

claims for disability insurance benefits (“DIB”) pursuant to Title II of the Social Security Act

(the “Act”) and for Supplemental Security Income (“SSI”) pursuant to Title XVI of the Act. 2

For the reasons discussed below, I recommend that her Request for Review be denied.

I.      FACTUAL AND PROCEDURAL BACKGROUND

        Holloway was born on June 5, 1988. R. at 208. 3 She has a high school education, id. at

212, and is able to speak, read and understand English, id. at 210. Holloway’s past relevant work

experience was as a home healthcare aide and as a housekeeping cleaner. Id. at 213. She


1
    Andrew Saul, the current Commissioner of Social Security, has been automatically
substituted as the Defendant in this case pursuant to Fed. R. Civ. P. 25(d).
2
     In accordance with 28 U.S.C. § 636(c), the parties voluntarily consented to have the
undersigned United States Magistrate Judge conduct proceedings in this case, including the entry
of final judgment. See Doc. Nos. 6, 7.
3
     Citations to the administrative record will be indicated by “R.” followed by the page number.
applied for DIB and SSI on September 29, 2015, id. at 14, alleging that she became disabled on

July 28, 2015 due to the following conditions: “obesity, bipolar disorder, memory loss, acute

post[-]stress disorders, acute post[-]traumatic headaches, major depression, dysthymic disorders,

obsessions—worry, withdrawn, hostile,” id. at 211. At the time of her applications, Holloway

was approximately 27 years old. Id. at 27. Holloway’s applications were initially denied on

May 27, 2016. Id. at 77-89, 90-102. She filed a written request for a hearing, id. at 119-20, and

an ALJ held a hearing on her claim on February 27, 2018, id. at 36-76. On May 30, 2018, the

ALJ issued an opinion denying Holloway’s claim. Id. at 14-28. Holloway filed an appeal with

the Appeals Council, which it denied on December 17, 2018, thereby affirming the decision of

the ALJ as the final decision of the Commissioner. Id. at 1-7. Holloway then commenced this

action in federal court.

II.    THE ALJ’S DECISION

       In her decision, the ALJ found that Holloway suffered from severe impairments due to:

lumbar spine degenerative disc disease, left knee joint disease, diabetes mellitus, obesity, bipolar

disorder, depression, intellectual impairment and cannabis use disorder. Id. at 16. The ALJ

determined that none of Holloway’s impairments, nor the combination of her impairments, met

or medically equaled a listed impairment. Id. at 17-21. The ALJ found that Holloway had the

residual functional capacity (“RFC”) to perform:

       Sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a), meaning she
       can lift and carry ten pounds occasionally, lift and carry less than ten pounds
       frequently, sit for six hours, and stand and walk for two hours in and eight-hour
       workday. However, she can only frequently operate foot controls bilaterally. She
       can occasionally climb ramps and stairs, balance, and stoop but never kneel,
       crouch, crawl, or climb ladders, ropes, or scaffolds. The claimant has no
       reaching, handling, fingering, feeling, visual or communicative limitations.
       Additionally, she can never work at unprotected heights and have only occasional
       exposure to moving mechanical parts, humidity, wetness, extreme cold and heat,
       and vibration. The claimant is also limited to simple routine tasks, and simple

                                                 2
       work-related decisions.     She can occasionally interact with the public,
       supervisors, and coworkers.

Id. at 21. Relying on the testimony of the vocational expert (“VE”) who appeared at the hearing,

the ALJ determined that Holloway was capable of performing the following occupations: type-

copy examiner, final assembler and table worker. Id. at 27. Accordingly, the ALJ found that

Holloway was not disabled and denied her claim. Id. at 28.

III.   HOLLOWAY’S REQUEST FOR REVIEW

       In her Request for Review, Holloway asserts that the ALJ erred in: (1) failing to give

controlling weight to the opinion of her treating orthopedist; (2) failing to give controlling weight

to the opinion of her treating mental health providers; and (3) failing to properly analyze the

limitations imposed by her obesity. In addition, Holloway argues that the Appeals Council erred

in deciding that the additional evidence she submitted after the ALJ had issued her opinion did

not warrant a remand to the ALJ for further consideration.

IV.    SOCIAL SECURITY STANDARD OF REVIEW

       The role of the court in reviewing an administrative decision denying benefits in a Social

Security matter is to uphold any factual determination made by the ALJ that is supported by

“substantial evidence.” 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389, 401 (1971);

Doak v. Heckler, 790 F.2d 26, 28 (3d Cir. 1986); Newhouse v. Heckler, 753 F.2d 283, 285 (3d

Cir. 1985). A reviewing court may not undertake a de novo review of the Commissioner’s

decision in order to reweigh the evidence. Monsour Med. Ctr. v. Heckler, 806 F.2d 1185, 1190

(3d Cir. 1986). The court’s scope of review is “limited to determining whether the

Commissioner applied the correct legal standards and whether the record, as a whole, contains

substantial evidence to support the Commissioner’s finding of fact.” Schwartz v. Halter, 134 F.

Supp. 2d 640, 647 (E.D. Pa. 2001).


                                                 3
Substantial evidence is a deferential standard of review. See Jones v. Barnhart, 364 F.3d 501,

503 (3d Cir. 2004). Substantial evidence “does not mean a large or considerable amount of

evidence, but rather such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999) (quoting Pierce v.

Underwood, 487 U.S. 552, 564-65 (1988)); Kangas v. Bowen, 823 F.2d 775, 777 (3d Cir. 1987).

It is “more than a mere scintilla but may be somewhat less than a preponderance of the

evidence.” Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir. 2005). The court’s review is

plenary as to the ALJ’s application of legal standards. Krysztoforski v. Chater, 55 F.3d 857, 858

(3d Cir. 1995).

       To prove disability, a claimant must demonstrate some medically determinable basis for a

physical or mental impairment that prevents him or her from engaging in any substantial gainful

activity for a 12-month period. 42 U.S.C. § 1382c(a)(3)(A); accord id. § 423(d)(1). As

explained in the applicable agency regulation, each case is evaluated by the Commissioner

according to a five-step sequential analysis:

       (i) At the first step, we consider your work activity, if any. If you are doing
           substantial gainful activity, we will find that you are not disabled. (ii) At the
           second step, we consider the medical severity of your impairment(s). If you do
           not have a severe medically determinable physical or mental impairment that
           meets the duration requirements in § 416.909, or a combination of impairments
           that is severe and meets the duration requirement, we will find that you are not
           disabled. (iii) At the third step, we also consider the medical severity of your
           impairment(s). If you have an impairment(s) that meets or equals one of our
           listings in appendix 1 of this subpart and meets the duration requirement, we
           will find that you are disabled. (iv) At the fourth step, we consider our
           assessment of your residual functional capacity and your past relevant work. If
           you can still do your past relevant work, we will find that you are not disabled.
           (v) At the fifth and last step, we consider our assessment of your residual
           functional capacity and your age, education and work experience to see if you
           can make an adjustment to other work. If you can make an adjustment to other
           work, we will find that you are not disabled. If you cannot make an adjustment
           to other work, we will find that you are disabled.

20 C.F.R. § 416.920 (references to other regulations omitted).
                                                4
V.     DISCUSSION

       A.      The Standard for Review of Opinions of Treating Physicians

       Holloway focuses her attacks on the ALJ’s decision, regarding both her physical RFC

and mental RFC, on her contention that the ALJ was required to afford the opinions of her

treating physicians controlling weight. See Pl.’s Br. (Doc. No. 11) at 2. However, the rules in

effect at the relevant time, 4 which afforded additional weight to the opinions of treating

physicians, were not as categorical as Holloway portrays them to be. Applying the pre-2017

rules, the medical opinions of a treating physician “are entitled to substantial and at times even

controlling weight.” Fargnoli v. Massanari, 247 F.3d 34, 43 (3d Cir. 2001) (citing 20 C.F.R.

§ 404.1527[(c)](2)). A treating physician’s opinion on the nature and severity of a claimant’s

impairment will be given controlling weight if the opinion is “well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the other

substantial evidence in [the] case record.” 20 C.F.R. § 416.927(c)(2). In rejecting a treating

physician’s assessment, an ALJ may not make “speculative inferences from medical reports” and

may not reject a treating physician’s opinion “due to his or her own credibility judgments,

4
    The Commissioner made “sweeping changes” to the rules regarding the evaluation of
medical opinion evidence that became effective on March 17, 2017. Lepperd v. Berryhill, No.
3:16-CV-02501, 2018 WL 1571954, at *6 n.10 (M.D. Pa. Feb. 20, 2018) (citing Revisions to
Rules Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844-01 (Jan. 18, 2017)),
report and recommendation adopted, No. 3:16-CV-2501, 2018 WL 1566662 (M.D. Pa. Mar. 30,
2018). Those changes abandoned the treating-physician rule. See 20 C.F.R. § 404.1520(c).
Although a physician’s relationship with the claimant and the length of the treating relationship
are still relevant considerations under the revised rules, id. § 404.1520c(c)(2), (3), those rules
make the “most important factors” in considering a physician’s opinion its supportability and
consistency with the evidence, id. § 404.1520c(a). Because the revised rules only apply to
claims filed on or after March 27, 2017, id. § 1520(c), they are not applicable to Holloway’s
claim.




                                                  5
speculation or lay opinion.” Morales v. Apfel, 225 F.3d 310, 317-18 (3d Cir. 2000) (internal

quotation marks omitted). Furthermore, the ALJ must explain on the record his or her reasons

for disregarding a treating physician’s opinion. Brewster v. Heckler, 786 F.2d 581, 585 (3d Cir.

1986). It cannot be for “no reason or for the wrong reason.” Morales, 225 F.3d at 317 (internal

quotations marks omitted).

       An ALJ may decide not to credit a treating physician’s opinion, however, if he or she

provides an adequate explanation. Sherrod v. Barnhart, No. 01-4731, 2002 WL 31429337, at *3

(E.D. Pa. Oct. 29, 2002). For example, an ALJ may reject a treating physician’s opinion when it

is not supported by sufficient clinical data. Newhouse, 753 F.2d at 286; see also Salles v.

Comm’r of Soc. Sec., 229 F. App’x 140, 148 (3d Cir. 2007) (“A lack of evidentiary support in

the medical record is a legitimate reason for excluding claimed limitations from the RFC.”).

“[T]he United States Court of Appeals for the Third Circuit has also repeatedly held that when a

treating physician’s notes, analyzed as a whole, contradict the physician’s opinion on a

claimant’s ability to work, an ALJ may properly rely on those notes in determining that the

opinion is entitled to little or no weight.” Smith v. Astrue, 961 F. Supp. 2d 620, 643 (D. Del.

2013) (citing Dula v. Barnhart, 129 F. App’x 715, 719 (3d Cir. 2005)); accord Humphreys v.

Barnhart, 127 F. App’x 73, 76 (3d Cir. 2005); Shelton v. Astrue, No. 11-75J, 2012 WL 3715561,

at *3 (W.D. Pa. Aug. 28, 2012); Petrowsky v. Astrue, No. 10-563, 2011 WL 6083117, at *14-15

(D. Del. Dec. 6, 2011). Moreover, an ALJ may reject a treating physician’s opinion in favor of

that of a non-examining physician if the latter opinion is more consistent with the evidence.

Salerno v. Comm’r of Soc. Sec., 152 F. App’x 208, 209 (3d Cir. 2005); Hudson v. Comm’r of

Soc. Sec., 93 F. App’x 428, 431 (3d Cir. 2004).

       Furthermore, where a physician fails to provide an explanation supporting his or her



                                                  6
opinion, that “by itself would justify the ALJ’s decision to accord [it] little weight.”

Cunningham v. Comm’r of Soc. Sec., 507 F. App’x 111, 119 (3d Cir. 2012); see also Plummer v.

Apfel, 186 F.3d 422, 429 (3d Cir. 1999) (opinion may be given “more or less weight depending

upon the extent to which supporting explanations are provided”). This is especially the case

when the opinion is provided in a form “which require[s] only that the completing physician

‘check a box or fill in a blank,’ rather than provide a substantive basis for the conclusions

stated.” Smith, 359 F. App’x at 316 (quoting Mason v. Shalala, 994 F.2d 1058, 1065 (3d Cir.

1993)). Such forms provide “‘weak evidence at best’ in the context of a disability analysis.” Id.;

see also Wise v. Comm’r of Soc. Sec., 626 F. App’x 357, 360 (3d Cir. 2015) (“[W]e have said

that ALJs are not required to give any weight to these fill-in-the-blank and checklist portions of

RFC assessments and that their focus instead should be on the narrative portions of the

assessments where the medical experts expound on their opinions.”).

       Ultimately, however, determining a claimant’s RFC is the province of the ALJ and not of

the treating physician. An ALJ is required to conduct an independent analysis of the relevant

evidence and to reach his or her own determination regarding the claimant’s RFC. Chandler v.

Comm’r Soc. Sec., 667 F.3d 356, 361 (3d Cir. 2011). As the United States Court of Appeals for

the Third Circuit has articulated:

       The ALJ—not treating or examining physicians or State agency consultants—
       must make the ultimate disability and RFC determinations. See 20 C.F.R. §§
       404.1527(e)(1), 404.1546(c). Although treating and examining physician opinions
       often deserve more weight than the opinions of doctors who review records, see,
       e.g., 20 C.F.R. § 404.1527(d)(1)-(2), “[t]he law is clear . . . that the opinion of a
       treating physician does not bind the ALJ on the issue of functional capacity . . . .”

Id. (quoting Brown v. Astrue, 649 F.3d 193, 197 n.2 (3d Cir. 2011)). Thus, the ALJ’s role is not

merely to choose between the opinions of various medical sources. “There is no legal

requirement that a physician have made the particular findings that an ALJ adopts in the course


                                                  7
of determining an RFC. Surveying the medical evidence is part of the ALJ’s duties.”

Titterington v. Barnhart, 174 F. App’x 6, 11 (3d Cir. 2006); see also Chandler, 667 F.3d at 362

(ALJ could extrapolate based on evidence in record because every fact incorporated in an RFC

does not need to have been found by a medical expert); Mays v. Barnhart, 78 F. App’x 808, 813

(3d Cir. 2003) (ALJ properly determined that claimant could perform light work based on

claimant’s treatment records even though the only medical opinion in the case was to the

contrary); Kertesz v. Crescent Hills Coal Co., 788 F.2d 158, 163 (3d Cir. 1986) (reaching the

same conclusion in a case reviewing an ALJ’s determination of eligibility for benefits under the

Black Lung Benefits Act).

       B.      The ALJ’s RFC Findings Regarding Holloway’s Physical Limitations Were
               Supported by Substantial Evidence__________________________________

       Holloway contends that the ALJ erred in not giving controlling weight or, at the least,

great weight, to the physical limitations stated in the opinion of her orthopedist, Dr. Corey Ruth.

Pl.’s Br. at 2, 20-21. Holloway sought treatment from Dr. Ruth after she was injured in a

collision that occurred while she was riding on a bus in July 2015. R. at 544. Dr. Ruth

submitted responses to interrogatories posed to him by the ALJ. Id. at 730-32. In his responses,

Dr. Ruth identified Holloway’s course of treatment as including injections, Naprosyn (Naproxen)

and Flexeril as well as physical therapy. Id. He did not prescribe narcotic painkillers. Id.; see

also id. at 542-56 (Dr. Ruth’s treatment records). He further indicated that Holloway was not a

candidate for surgery at the time. Id. at 730. Dr. Ruth stated that Holloway was obese and

answered affirmatively to a question asking whether “the pain the patient suffered on

weightbearing activities such as standing or walking or lifting and carrying [was] exacerbated by

her weight.” Id. at 731. He opined that, in an eight-hour workday, Holloway could only stand

for a total of one hour and could only sit in a regular straight-back chair for a total of two hours.


                                                  8
Id. He further indicated that the most that she could “lift and carry on an occasional basis (a

couple of times an hour)” was 10 pounds. Id. Dr. Ruth also answered affirmatively to an

interrogatory asking whether Holloway had been precluded for the period from July 2015 to the

time of his interrogatory responses on May 24, 2017, from performing unskilled work requiring

her to travel to and from the worksite, sit for a total of six hours in a regular straight-back chair,

stand for up to two hours and carry up to 10 pounds in weight for up to two hours. 5 Id. at 732.

He also stated that Holloway would be off-task for 40 percent of an eight-hour workday. Id.

        Dr. Ruth’s treatment records and opinion are problematic for several reasons. His

treatment notes were recorded on a form that does not appear to have been fully updated from

visit to visit. Thus, each of Dr. Ruth’s notes on each of his physical examinations of Holloway

state as to his clinical findings the following vague, generic description: “tenderness to

palpitation of over [sic] spinous processes, PSIS, sacroiliac joints, or par spinal [sic]

musculature,” and “[p]atient reports slight pain w/ R.O.M.,” and those findings are repeated

verbatim for each examination, including the typographical errors. Id. at 545, 547, 550, 552,

555, 795, 798, 801, 804, 807. Dr. Ruth included the language regarding only slight pain with

range of movement and slight muscle weakness in Holloway’s leg even at times when Holloway

reported her pain as high as 8-9 on a 10-point scale. Id. at 547, 550, 555, 795, 798. His

interrogatory responses contain no explanation of the basis for his opinions. See id. at 730-32.

Dr. Ruth stated on a number of occasions that he intended to “continue conservative care and


5
     This question incorporates the requirements for sedentary work. “Sedentary work involves
lifting no more than 10 pounds at a time and occasionally lifting or carrying articles like docket
files, ledgers, and small tools.” 20 C.F.R. § 404.1567(a). Although sedentary work does require
some standing and carrying, those activities are limited to no more than “about two hours of an
8-hour workday, and sitting should generally total approximately 6 hours of an 8-hour workday.”
SSR 83-10, 1983 WL 31251, at *5 (Jan. 1, 1983).



                                                   9
home exercises.” Id. at 549, 554, 794, 797, 806. Accordingly, he treated Holloway with

monthly trigger-point injections and prescribed only Flexeril, a muscle relaxant, and Naproxen.

Id. at 730. When Holloway found her medications to be ineffective, he instructed her to take

Extra Strength Tylenol instead. Id. at 48, 807-08.

       Similarly, Dr. Ruth’s form used for each of Holloway’s examinations included the

following legend at the bottom: “Plan: home exercises, ice, elevation, and rest, analgesics return

for f/u in 4-6 weeks.” Id. at 545, 547, 550, 553, 555, 795-96, 799, 802, 805, 808. 6 He gave no

indication of the frequency with which he believed Holloway should elevate her legs, although

the fact he recommended exercises and the fact he sent her to physical therapy, see, e.g., id. at

546, indicate that he did not require her to elevate them all of the time. Moreover, even when

Dr. Ruth had additional plans specific to Holloway, he added those plans as a separate entry

under a separate legend for “Plan” immediately preceding the standard “Plan” legend, but did not

alter the standard form language that appeared at the bottom of each treatment note or combine it

with his additional “Plan[s].” See id. at 545, 552-53, 807-08.

       Dr. Ruth was similarly sparse in his responses to the ALJ’s interrogatories. Despite the

extreme limitations that he assigned to Holloway, which would have precluded her from

performing even sedentary work, he provided no explanation of the basis for his assigned

limitations other than a diagnosis of “L3-S1 herniated disc and sciatica.” Id. at 730-32. That

failure “by itself” justified the ALJ’s decision to afford Dr. Ruth’s opinion little weight.

Cunningham, 507 F. App’x at 119; see also Wise, 626 F. App’x at 360 (directing reviewing



6
   For the very last examination on record, Dr. Ruth added to that legend the words
“conservative treatment.” R. at 808.



                                                 10
courts to focus on the sufficiency of the “narrative portion of [physicians’] assessments where

the medical experts expound on their opinions”).

       Moreover, the ALJ also had before her the report and opinion of a consultative examiner,

Dr. Joel Marmar. R. at 417-26. Dr. Marmar examined Holloway on March 16, 2016. Id. She

reported to him that, despite receiving injections and physical therapy, her low-back pain

continued to cause her pain daily, ranging in intensity from a five to a nine on a 10-point scale.

Id. at 417. She further reported that she had to ascend 23 steps from the sidewalk to reach her

bedroom, she could walk one block, and she took public transportation but did not drive. Id.

Holloway also reported that she could cook, clean, shower and dress herself, but she needed help

with shopping and laundry because they put strain on her back. Id. at 418. As to his clinical

examination of Holloway, Dr. Marmar noted that she “appear[ed] to be in no acute distress,” her

gait was normal, she could stand on heels and toes and could perform 40 percent of a full squat.

Id. He further noted that she did not need an assistive device to walk, needed no help in

changing for the examination or getting on and off the examination table and was able to rise

from a chair without difficulty. Id. Dr. Marmar found as to her musculoskeletal system that she

had “[n]o scoliosis, kyphosis, or abnormality in the thoracic spine” and that seated leg-raise

testing was negative bilaterally. Id. at 419. Holloway’s joints had no deformity or tenderness or

any redness, heat or effusion. Id. Her extremities had no cyanosis, clubbing or edema, her

reflexes were physiological and equal in her upper and lower extremities and her strength was

“5/5” in both. Id. Dr. Marmar opined that Holloway could lift and carry up to 20 pounds

frequently but could never lift more than 20 pounds. Id. at 421. He further indicated that she

could sit or stand for up to four hours at a time each, but that she could only walk continuously




                                                 11
for one hour. He stated that, in an eight-hour workday, she could sit or stand for up to seven

hours each but could only walk for a total of two hours. Id. at 422.

       Before reaching her decision, the ALJ extensively examined Holloway’s treatment

records and her subjective allegations regarding her back problems. See id. at 21-24. In

analyzing Holloway’s physical limitations, the ALJ accepted Dr. Ruth’s opinions as to

Holloway’s limitations on standing and walking because she found them consistent with

Holloway’s treatment records, “which document consistent back pain despite treatment.” Id. at

24. Although she did not specifically address Dr. Ruth’s opinion that Holloway could not sit for

a total of more than two hours in a day in the portion of her decision discussing Dr. Ruth’s

findings, she did address Holloway’s physical limitations again later in her decision. Id. at 26.

In summarizing her findings regarding Holloway’s physical limitations, the ALJ acknowledged

that Holloway had undergone consistent treatment since her injury during the accident in July

2015. Id. She noted, however, that Holloway’s records reflected that her treatment was limited

to medication, physical therapy and lumbar injections and that she had not required surgery. Id.

In other words, as Dr. Ruth had stated repeatedly, her treatment remained conservative. Id. at

549, 554, 794, 797, 806. The ALJ also noted that, even when Holloway experienced an

exacerbation of her back pain in November 2015, her range of motion remained full, her gait

remained normal, and physical examination revealed only moderate tenderness. Id. at 22.

Indeed, the record is devoid of evidence of Holloway ever needing the use of an assistive device

in walking or of developing an abnormal gait. Nevertheless, taking into account Holloway’s

subjective allegations regarding her symptoms, even though she found them to be “not entirely

consistent with the medical evidence” and with Holloway’s daily activities, id., the ALJ

determined that Holloway should be limited to sedentary work, id. at 26. By definition, that



                                                12
exertion level would require Holloway to be able to sit for six hours in a day. SSR 83-10, 1983

WL 31251, at *5 (Jan. 1, 1983). The ALJ reasoned that the “clinical findings in evidence

document[ed] that she maintained a normal gait and the diagnostic imaging revealed only mild to

moderate issues.” 7 R. at 24

       The ALJ’s view that the clinical findings were inconsistent with greater limitations than

those that apply to sedentary work is supported by Dr. Ruth’s repeated findings on physical

examination that Holloway had only “tenderness to palpitation of over [sic] spinous processes,

PSIS, sacroiliac joints, or par spinal [sic] musculature.” Id. at 545, 547, 550, 552, 555, 795, 798,

801, 804, 807. Insufficient clinical findings to support an opinion regarding a claimant’s

limitations justifies an ALJ’s rejection of a treating physician’s opinion. Newhouse, 753 F.2d at

286. The ALJ also noted that, even when Holloway experienced an exacerbation of her back

pain in November 2015, her range of motion remained full and her gait remained normal, and

physical examination revealed only moderate tenderness. R. at 22. Indeed, the record is devoid




7
    Hollloway argues that the ALJ failed to comprehend the extent of her back injury because
“the ALJ only considered [her] lumbar[-]related impairment to be degenerative disc disease.”
Pl.’s Br. at 19. To support this contention, she points to the ALJ’s shorthand description of her
lumbar impairment in her list of severe impairments at step two of the analysis as “lumbar spine
degenerative disc disease.” Id. Given that the purpose of step two is solely to determine if an
impairment is “severe” or “non-severe” as “a de minimis screening device to dispose of
groundless claims,” Newell v. Comm’r of Soc. Sec., 347 F.3d 541, 546 (3d Cir. 2003) (emphasis
in original), and that the ALJ found Holloway’s lumbar impairment to be severe, R. at 16, it was
unnecessary for the ALJ to specify the precise extent of the impairment at that stage in the
analysis. In her discussion of Holloway’s impairment at step four for the purposes of
determining Holloway’s RFC, the ALJ recognized that an MRI of Holloway’s lumbar spine
“revealed multilevel broad[-]based disc herniation with mild to moderate canal stenosis” and
cited to the MRI report on which Holloway bases her argument. Id. at 22 (citing id. at 363-64).
Thus, Holloway’s contention that the ALJ misunderstood her condition to involve solely
degenerative disc disease is meritless.



                                                 13
of evidence of Holloway ever needing the use of an assistive device in walking or of developing

an abnormal gait.

       The ALJ’s decision not to fully adopt Dr. Ruth’s opinion also is consistent with Dr.

Ruth’s decision to give Holloway only conservative treatment. “The extent of treatment

prescribed is a factor that the applicable regulations instruct ALJ’s to consider in evaluating

claimants’ subjective testimony regarding the extent of their symptoms.” Gladden o/b/o Hyman-

Self v. Berryhill, No. 17-1832, 2018 WL 1123763, at *8 (E.D. Pa. Feb. 28, 2018) (citing 20

C.F.R. § 404.1529); Proper v. Astrue, No. 10-238 ERIE, 2011 WL 5360296, at *10 (W.D. Pa.

Nov. 7, 2011).

       In addition, although the ALJ did not accept the findings of the consultative examiner,

Dr. Marmar, that Holloway could sit for up to seven hours in a workday, his opinion provided

medical evidence contrary to Dr. Ruth’s opinion and provided additional evidentiary support for

the ALJ’s decision not to fully credit Dr. Ruth’s opinion. Northington v. Berryhill, No. 17-2922,

2018 WL 2159923, at *1 n.1 (E.D Pa. May 10, 2018); see also Lewis v. Berryhill, No. CV 17-

2270, 2018 WL 3447177, at *4 (E.D. Pa. July 17, 2018) (finding that an ALJ’s RFC

determination was supported by “an opinion which, if fully accepted, supported a less restrictive

RFC than that assessed by the ALJ”); Armbruster v. Colvin, No. 14-CV-3026, 2016 WL

5930913, at *7 (E.D. Pa. Oct. 12, 2016) (same). An ALJ is not required to adopt or reject each

of the specific limitations a physician deems necessary regardless of the weight he or she gives to

the physician’s opinion as a whole. See Wilkinson v. Comm’r of Soc. Sec., 558 F. App’x 254,

256 (3d Cir. 2014); (“[N]o rule or regulation compels an ALJ to incorporate into an RFC every

finding made by a medical source simply because the ALJ gives the source’s opinion as a whole

‘significant’ weight.”); accord Pascarello v. Berryhill, No. 18-3406, 2019 WL 2288233, at *8



                                                 14
(E.D. Pa. May 28, 2019); Northington, 2018 WL 2159923, at *1 n.1; Lucas v. Berryhill, No. 17-

3005, 2018 WL 6737376, at *3 (E.D. Pa. Nov. 20, 2018).

       The ALJ’s determination that Dr. Ruth’s opinion was not supported by Holloway’s

activities of daily living, see R. at 24, also is supported by the record. Her finding that

Holloway’s ability to care for her eight-year-old daughter was not consistent with Dr. Ruth’s

opinion that she was incapable of performing even sedentary work was reasonable,

notwithstanding the fact she received assistance from her mother, who lived with her. Id. Other

activities that the ALJ noted included Holloway’s ability to regularly travel to medical

appointments and physical therapy by public transportation without accompaniment or

assistance. Id. Moreover, although the ALJ did not further elucidate the daily activities that she

found inconsistent with the extreme limitations set out in Dr. Ruth’s opinion, the record contains

additional evidence regarding Holloway’s daily activities that supports her finding. For example,

there were 23 steps between Holloway’s bedroom and the sidewalk, id. at 417, but she reported

that she still left her home daily, id. at 233. Furthermore, the treatment notes of her

psychotherapist, April Morgan, recorded statements by Holloway that she took “brisk walks”

around a local track as a “coping strategy used to manage her mood-stated [sic].” Id. at 643; see

also id. at 635 (Holloway reporting that she used long walks in her neighborhood as a means of

managing her stress and emotions); id. at 675 (same). The therapist’s records also reflect

numerous instances of her complimenting Holloway for using walking as a stress-reliever and

urging her to continue to do so. See id. at 635, 639, 643, 645, 655, 665, 667, 685, 691, 853.

It is well established that an ALJ may properly discount a treating physician’s opinion if he or

she finds it inconsistent with the physician’s treatment notes or with other evidence in the record.

See, e.g., Mays, 78 F. App’x at 813; Northington, 2018 WL 2159923, at *1 n.1; Smith, 961 F.



                                                  15
Supp. 2d at 643 (collecting cases). In the present case, the record contained sufficient evidence

to support the ALJ’s determination not to accept Dr. Ruth’s opinion that Holloway could not sit

for more than a total of two hours in an eight-hour workday.

       Although the ALJ only accepted some of Dr. Ruth’s opinion, she also did not accept Dr.

Marmar’s opinion that Holloway could sit for seven hours or stand for seven hours in a workday;

findings that would be consistent with the ability to perform light work. 8 R. at 21, 24. Despite

Dr. Marmar’s relatively benign findings during physical examination, the ALJ reasoned that

Holloway should be limited to sedentary work in light of her consistent treatment for back pain,

including frequent injections, and her testimony regarding her symptoms and limitations.9 See

id. at 24. Holloway objects to the ALJ’s RFC determination, however, on the ground that neither

Dr. Ruth nor Dr. Marmar had opined specifically that she could sit for a total of six hours in a

workday and accuses the ALJ of having determined that she could perform sedentary work that

required her to do so improperly, solely through her own “lay analysis.” Pl.’s Br. at 20.

       This argument lacks substance. First, as discussed above, in rejecting Dr. Ruth’s two-

hour sitting limitation, the ALJ relied on other evidence in the record, including Dr. Ruth’s

treatment records, his prescription of only conservative treatment, Dr. Marmar’s contrary opinion

and Holloway’s daily activities and not on her own “lay analysis.” See R. at 24, 26. Second, as

discussed supra in Section V(A), “[t]here is no legal requirement that a physician have made the

particular findings that an ALJ adopts in the course of determining an RFC. Surveying the

8
    Light work involves lifting no more than 20 pounds at a time for up to two-thirds of a
workday and standing or walking for a total of approximately six hours in a workday. SSR 83-
10, 1983 WL 31251, at *5.
9
    The ALJ rejected Dr. Marmar’s opinion that Holloway could only walk for a total of two
hours in a workday because she found it inconsistent with his relatively benign clinical findings.
R. at 24.



                                                16
medical evidence is part of the ALJ’s duties.” Titterington, 174 F. App’x at 11. Because the

ALJ relied on the other evidence of record in determining not to adopt Dr. Ruth’s opinion that

Holloway could not sit for more than two hours in a workday, Holloway’s “lay analysis”

argument fails. 10


10
     Despite the body of case law in the Third Circuit cited supra in Section V(A), there is
disagreement among district court judges in the Circuit regarding the extent to which an ALJ
must base an RFC assessment on a medical opinion from a physician, with some courts relying
on Doak, 790 F.2d 26, in holding that an ALJ must base his or her RFC determination on an
opinion from a medical source. See, e.g., Phillips v. Berryhill, No. 15-5024, 2017 WL 2224931,
at *4 (E.D. Pa. May 22, 2017); Wright v. Colvin, No. 1:14-cv-02350-SHR-GBC, 2016 WL
446876, at *16 (M.D. Pa. Jan. 14, 2016) (“The Third Circuit has continued to uphold the
prohibition on lay reinterpretation of medical evidence, even when a state agency medical
opinion indicates that the claimant is not disabled.”), report and recommendation adopted, No.
1:14-cv-2350, 2016 WL 452142 (M.D. Pa. Feb. 4, 2016). In Doak, the Third Circuit found that
where none of the evidence in the record (consisting of the plaintiff’s testimony, three medical
reports and the VE’s testimony) suggested that the plaintiff could perform light work, the ALJ’s
conclusion that he could perform light work was not supported by substantial evidence. 790
F.2d at 28-29. However, as discussed in Section V(A), supra, more recent cases from the Third
Circuit have made clear that “[t]here is no legal requirement that a physician have made the
particular findings that an ALJ adopts in the course of determining an RFC.” Titterington, 174
F. App’x at 11; see also Chandler, 667 F.3d at 362 (An “ALJ is not precluded from reaching
RFC determinations without outside medical expert review of each fact incorporated into the
decision.”); Mays, 78 F. App’x at 813 (ALJ properly determined that claimant could perform
light work based on claimant’s treatment records even though the only medical opinion in the
case was to the contrary). In light of this more recent case law, other courts in this Circuit have
determined that the ALJ is not prohibited from making an RFC assessment even if no doctor has
specifically made the same findings. See, e.g., Meacham v. Saul, No. 18-5245, 2019 WL
4393080, at *11 (E.D. Pa. Sept. 13, 2019); Samah v. Comm’r of Soc. Sec., No. 17-08592 (RBK),
2018 WL 6178862, at *8 (D.N.J. Nov. 27, 2018); Cummings v. Colvin, 129 F. Supp. 3d 209,
215 (W.D. Pa. 2015); see also, e.g., Myers v. Berryhill, 373 F. Supp. 3d 528, 538 (M.D. Pa.
2019) (“Nothing in the Social Security Act or governing regulations requires the ALJ to obtain
matching ‘opinion’ evidence in order to fashion a claimant’s RFC.”); Butler v. Colvin, No. 3:15-
CV-1923, 2016 WL 2756268, at *13 n.6 (M.D. Pa. May 12, 2016) (citing Cummings with
approval); Doty v. Colvin, No. 13-80-J, 2014 WL 29036, at *1 n.1 (W.D. Pa. Jan. 2, 2014)
(rejecting a reading of Doak that would “prohibit the ALJ from making an RFC assessment even

(Footnote continued on next page)
                                                17
       Holloway challenges the accuracy of the ALJ’s evaluation of the evidence, pointing

primarily to Dr. Ruth’s records regarding her own subjective complaints. See Pl.’s Br. at 4-5, 18.

“[A] medical source does not transform [a] claimant’s subjective complaints into objective

findings simply by recording them . . . .” Hatton v. Comm’r of Soc. Sec., 131 F. App’x 877, 879

(3d Cir. 2005). Where, as here, R. at 22, an ALJ finds a claimant’s testimony regarding the

severity of his or her symptoms not credible, he or she may discount medical opinions that are

based on the claimant’s self-reporting of symptoms. Morris v. Barnhart, 78 F. App’x 820, 825

(3d Cir. 2003); Gartland v. Colvin, No. 3:13-cv-02668-GBC, 2015 WL 5695311, at *21 (M.D.

Pa. Sept. 28, 2015); McCormick v. Comm’r of Soc. Sec., No. 12-227, 2013 WL 2187537, at *9

(W.D. Pa. May 21, 2013); Gilmore v. Barnhart, 356 F. Supp. 2d 509, 512-13 (E.D. Pa. 2005).

Moreover, the fact that Holloway can point to some evidence that would support her position

“does not undermine the Commissioner’s decision so long as the record provides substantial

support for that decision.” Malloy v. Comm’r of Soc. Sec., 306 F. App’x 183, 186 (D.N.J. Oct.

25, 2016). Holloway essentially asks this Court to reweigh the evidence and reach a conclusion

more favorable to her. This Court, however, is not authorized to reweigh the evidence de novo,

Monsour Med. Ctr., 806 F.2d at 1190, but only to determine whether substantial evidence exists


if no doctor has specifically made the same findings and even if the only medical opinion in the
record is to the contrary”). These cases have found that Doak merely acknowledged the well-
established rule that the RFC assessment is a factual finding that must be made by the ALJ after
reviewing all of the evidence in the record. See, e.g., Callahan v. Colvin, No. 13-1634, 2014 WL
7408700, at *1 n.1 (W.D. Pa. Dec. 30, 2014). Here, as discussed above, the ALJ’s review of
Holloway’s treatment records, her daily activities and Dr. Marmar’s report, provided substantial
evidence to support the ALJ’s determination that Holloway was capable of performing sedentary
work. A number of courts have held that Doak does not apply when an ALJ relies on other
evidence in the record to form an RFC. See, e.g., Meacham, 2019 WL 4393080, at *11;
Armbruster, 2016 WL 5930913, at *7; Samah, 2018 WL 6178862, at *7.




                                               18
to support the ALJ’s finding, Torres v. Barnhart, 139 F. App’x 411, 413 (3d Cir. 2005). In this

case, the ALJ identified sufficient evidence of record to meet that standard.

       C.      The ALJ’s Determination that Holloway Did Not Meet the Requirements of
               Listings 12.04 or 12.05 Was Supported by Substantial Evidence___________

       Holloway contends that the ALJ erred in failing to find that she satisfied Listing 12.04 of

the Mental Disorder Listing, which applies to depressive, bipolar and related disorders, 20 C.F.R.

pt. 404, subpt. P. app. 1 § 12.04, and Listing 12.05, which applies to intellectual disorders, id.

§ 12.05. Pl.’s Br. at 21-25. Neither argument is meritorious.

The United States Supreme Court has described the function of the listings as follows:

       The listings define impairments that would prevent an adult, regardless of his [or
       her] age, education, or work experience, from performing any gainful activity, not
       just “substantial gainful activity.” . . . The reason for this difference between the
       listings’ level of severity and the statutory standard [for disability] is that . . . the
       listings were designed to operate as a presumption of disability that makes further
       inquiry unnecessary. That is, if an adult is not actually working and his [or her]
       impairment matches or is equivalent to a listed impairment, he [or she] is
       presumed unable to work and is awarded benefits without a determination
       whether he [or she] actually can perform his [or her] own prior work or other
       work.

Sullivan v. Zebley, 493 U.S. 521, 532 (1990) (emphasis in original). Because of their function to

create a presumption of disability without further individual analysis, “[t]he [Commissioner]

explicitly has set the medical criteria defining the listed impairments at a higher level of severity

than the statutory standard.” Id. at 531. For the same reason, “[t]he Commissioner applies a

heightened evidentiary standard for presumptive disability cases under the listings than for cases

that proceed to other steps in the sequential evaluation process.” Lee v. Comm’r of Soc. Sec.,

529 F. App’x 706, 710 (6th Cir. 2013). Under that standard, “[c]laimants bear the burden of

establishing through medical evidence that their condition meets all the requirements of a

listing,” Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 120 n.2 (3d Cir. 2000), and the

requirements of a listing are “strictly construed against claimants,” Lee v. Astrue, No. 06-5167,

                                                  19
2007 WL 1101281, at *4 (E.D. Pa. Apr. 12, 2007); accord Eckenrode v. Colvin, No. 2:13-cv-

231, 2014 WL 819955, at *8 (W.D. Pa. Mar. 3, 2014); Horne v. Comm’r of Soc. Sec., No. 2:13-

cv-00226, 2014 WL 585927, at *6 (W.D. Pa. Feb. 14, 2014).

       Listing 12.04 is divided into three categories. See 20 C.F.R. pt. 404, subpt. P. app. 1

§ 12.00(A)(2). The first category, defining what are referred to as the “A criteria,” sets out the

medical criteria that must be present to establish that the claimant suffers from the particular

impairment covered by the listing. See id. § 1200(A)(2)(a). The second category, referred to as

the “B criteria,” sets out the functional criteria used to evaluate how the mental impairment limits

the claimant’s functioning. See id. § 1200(A)(2)(b). The third category, referred to as the “C

criteria,” are not at issue in this action. In the present case, there is no dispute that Holloway

satisfied the A criteria, establishing the presence of a depressive, bipolar or related disorder. The

parties dispute, however, whether Holloway satisfied the B criteria for the listing.

       To satisfy the B criteria, a claimant must establish that he or she suffers from an extreme

limitation of one, or a marked limitation of two, of the following areas of mental functioning:

                 1.      Understand, remember or apply information;

                 2.      Interact with others;

                 3.      Concentrate, persist, or maintain pace; and

                 4.      Adapt or manage oneself.

Id. § 12.04(B). The applicable regulations define an extreme limitation as existing when the

claimant is “not able to function in this area independently, appropriately, effectively, and on a

sustained basis.” Id. §1200(F)(2)(e). They define a marked limitation as existing when the

claimant’s “functioning in this area independently, appropriately, effectively, and on a sustained

basis is seriously limited.” Id. § 1200(F)(2)(d).



                                                    20
        Although Listing 12.05 refers to a different mental health impairment than Listing

12.04—intellectual impairment—the criteria used to evaluate the functional limitations that

intellectual impairment imposes on the claimant are the same as the B criteria of Listing 12.04.

Compare id. §12.04(B) with id. §12.05(b)(2). Thus, to satisfy Listing 12.05, a claimant must

establish that he or she suffers from:

        1.      Significantly subaverage general intellectual functioning evidenced by a or b:

                a.     A full scale (or comparable) IQ score of 70 or below on an individually
                       administered standardized test of general intelligence; or

                b.     A full scale (or comparable) IQ score of 71-75 accompanied by a verbal or
                       performance IQ score (or comparable part score) of 70 or below on an
                       individually administered standardized test of general intelligence; and

        2.      Significant deficits in adaptive functioning currently manifested by extreme

                limitation of one, or marked limitation of two, of the following areas of mental

                functioning:

                a.     Understand, remember, or apply information (see 12.00E1); or

                b.     Interact with others (see 12.00E2); or

                c.     Concentrate, persist, or maintain pace (see 12.00E3); or

                d.     Adapt or manage oneself (see 12.00E4); and

        3.      The evidence about your current intellectual and adaptive functioning and about

                the history of your disorder demonstrates or supports the conclusion that the

                disorder began prior to your attainment of age 22.

Id. §12.05(b). 11



11
    Listing 12.05(A) is not applicable in this case because it applies to claimants who lack the
cognitive ability to participate in standardized testing and demonstrate significant deficits in

(Footnote continued on next page)
                                                21
       The ALJ recognized that Holloway satisfied the first paragraph of the listing because IQ

testing performed by a consultative examiner, Dr. Joseph Primavera, determined that Holloway

had a full-scale IQ of 53. R. at 20 (citing id. at 505). 12 Instead, the parties’ dispute regarding

whether Holloway satisfied Listing 12.05 also is focused on whether she sufficiently

demonstrated that she suffered from significant deficits in adaptive function through an extreme

limitation of one, or a marked limitation in two, of the same B criteria stated for Listing 12.04

above. The ALJ found that the evidence did not show that Holloway satisfied this requirement.

Id. at 20-21.

       In addition to a voluminous set of treatment notes, the record contained a single, joint set

of responses to interrogatories from both of Holloway’s treating mental health providers,

psychiatrist, Dr. Theodore Wilf, and therapist, April Morgan, MSA, of the Warren E. Smith

Health Centers (“WESHC”), id. at 737-44, the report of consultative examiner, Dr. Patrick

McHugh, id. at 408-15, the intelligence evaluation by Dr. Primavera, id. at 503-09, and the

opinions of State agency physicians, Dr. Shelley Ross and Dr. Melissa Franks, id. at 81-82, 84-

86.

       Dr. Wilf and therapist Morgan provided treatment for Holloway from August 19, 2015

through December 17, 2017. See id. at 381-406, 557-728, 810-87. They submitted a joint

response to interrogatories and completed a form entitled “Medical Source Statement


adaptive function through dependence on others for personal needs, such as toileting, eating,
dressing or bathing. 20 C.F.R. pt. 404, subpt. P. app. 1 § 12.05(A).
12
      The ALJ did not address the issue raised in Listing 12.05(3) regarding whether Holloway’s
intellectual limitation manifested before the age of 22 because she found that Holloway did not
meet the B criteria. See R. at 20-21. The Commissioner does not argue here that Holloway’s
claim should be rejected on the ground that her mental impairment did not manifest before the
age of 22. See Def.’s Br. (Doc. No. 16) at 19-20.



                                                  22
Concerning the Nature and Severity of an Individual’s Mental Impairment” on June 2, 2017. Id.

at 737-44. Of the 44 areas of mental functioning the form inquired about, Dr. Wilf and therapist

Morgan opined that Holloway suffered marked limitations in 37 of them and moderate

limitations in the remaining seven. Id. at 740-43. Thus, their opinion was that Holloway’s

ability to function independently, appropriately, effectively and on a sustained basis was

“seriously limited (Accordingly not satisfactory . . .)” as to 37 of the mental abilities listed on the

form and that it was “fair (but satisfactory in the normal competitive work environment . . .)” in

the remaining seven abilities. Id. They further opined that Holloway’s attendance would be

“found unreliable” and that she would be off-task for 25 percent of the time that she was at work.

Id. at 738-39.

       Dr. McHugh conducted a consultative examination of Holloway on March 16, 2016. Id.

at 408-15. In his mental status examination, he found Holloway to be cooperative, pleasant,

adequately dressed and groomed, with appropriate motor behavior and eye contact. Id. at 409-

10. He found her speech to be fluent and clear with adequate expressive and receptive

languages. Id. at 410. He also found Holloway’s thought processes to be coherent and goal-

directed with no evidence of hallucinations, delusions or paranoia. Id. Dr. McHugh determined

that Holloway was fully-oriented, her sensorium was clear and her insight and judgment were

fair. Id. at 410-11. Holloway struggled to perform basic multiplication and erred in her first

attempt at performing the “serial 3s.” Id. at 410. However, Dr. McHugh also found her basic

recall to be “much better,” as she was able to remember all three items presented five minutes

earlier, repeated four digits forward and three backwards, knew how many months and days were

in a year and could name four recent presidents. Id. Holloway told Dr. McHugh that she could

bathe and dress herself and that she “trie[d] to attend all other daily responsibilities, including



                                                  23
cleaning, shopping, and cooking, but receive[d] help when necessary from her mother when she

[wa]s in too much discomfort.” Id. at 411. She also reported that she could take public

transportation unaccompanied and that she had travelled 45 minutes by public transportation to

attend the examination. Id. at 408, 411. Dr. McHugh concluded that his evaluation results

appeared to be “consistent with psychiatric problems that may significantly interfere with the

claimant’s ability to function on a daily basis.” Id. at 411.

       Along with his narrative report, Dr. McHugh completed a “Medical Source Statement of

Ability to Do Work-Related Activities (Mental).” Id. at 413-15. Dr. McHugh opined that

Holloway had no limitation in her abilities to understand, remember and carry out simple

instructions; mild limitations in her abilities to understand, remember and carry out complex

instructions and interact appropriately with the public and supervisors; and moderate limitations

in her abilities to interact appropriately with coworkers and respond appropriately to usual work

situations and changes in a routine work setting. Id. at 413-14. He also opined that Holloway’s

mental-health limitations had been present “lifelong.” Id. at 414. Dr. McHugh concluded that

Holloway was capable of managing her own funds. Id. at 411, 415. As an explanation for the

ratings he had assigned, Dr. McHugh pointed to the fact that Holloway had admitted that prior to

her physical injuries in 2015, she had still worked despite her mental-health limitations. Id. at

414.

       Dr. Primavera performed his intelligence testing on Holloway on July 25, 2017, id. at

503-09, and found that Holloway had a full-scale IQ of 53, id. at 505. Dr. Primavera also

submitted a Medical Source Statement of Ability to Do Work-Related Activities (Mental). Id. at

507-09. He rated Holloway’s limitations in the abilities to: understand, remember and carry out

simple instructions; make judgments on simple work-related decisions; and interact appropriately



                                                 24
with coworkers and supervisors as moderate. Id. at 507-08. Dr. Primavera rated Holloway’s

limitations in the abilities to: understand, remember and carry out complex instructions, make

judgments on complex work-related decisions; interact appropriately with the public; and

respond appropriately to usual work situations and changes in a routine work setting as marked.

Id. Nevertheless, despite these limitations, Dr. Primavera also opined that Holloway would

“benefit from vocational counseling and job placement services, such as those offered by the

Office of Vocational Rehabilitation.” Id. at 506. Thus, it is apparent that he did not believe that

Holloway was incapable of performing any form of employment.

       Two State agency physicians, Drs. Ross and Franks, conducted a review of the medical

evidence regarding Holloway’s mental impairments. Id. at 82, 84-86. Dr. Ross addressed

whether Holloway’s impairments met or medically equaled a listing, id. at 82, while Dr. Franks

performed an analysis of Holloway’s mental RFC, id. at 84-86. 13 In determining whether

Holloway’s mental impairments met a listing, Dr. Ross examined the B criteria of the Mental

Disorder Listings. Id. at 82. Dr. Ross concluded that Holloway had: mild restrictions on her

activities of daily living; moderate difficulties in maintaining social functioning and in

maintaining concentration, persistence or pace; and that she had not experienced any instances of

decompensation. 14 Id.

       In her RFC assessment, Dr. Franks found Holloway not to have significant limitations in

her abilities to: carry out very short and simple instructions; carry out detailed instructions;


13
     In her opinion, the ALJ mistakenly treated the State agency review of Holloway’s mental-
health impairment as having been conducted entirely by Dr. Ross. See R. at 25. This error has
no effect on the outcome of this case.
14
     Dr. Ross wrote her opinion on a form that addressed the B criteria as they existed prior to
the 2017 revisions. See R. at 81-82; 20 C.F.R. § 404.1527.



                                                  25
perform activities within a schedule, maintain regular attendance and be punctual within

customary tolerances; sustain an ordinary routine without special supervision; work in

coordination with or in proximity to others without being distracted by them; make simple work-

related decisions; interact appropriately with the general public; ask simple questions or request

assistance; maintain socially-appropriate behavior and adhere to basic standards of neatness and

cleanliness; be aware of normal hazards and take appropriate precautions; travel in public places

or use public transportation; and set realistic goals or make plans independently of others. Id. at

85-86. Dr. Franks assessed Holloway as having moderate limitations in her abilities to: maintain

attention and concentration for extended periods; complete a normal workday and workweek

without interruptions from psychologically-based symptoms; perform at a consistent pace

without an unreasonable number and length of rest periods; accept instructions and respond

appropriately to criticism from supervisors; get along with coworkers or peers without distracting

them or exhibiting behavioral extremes; and respond appropriately to changes in the work

setting. Id.

        In determining whether Holloway met the requirements of Listing 12.04, the ALJ focused

on the four B criteria of that listing. See id. at 18-19. She found that Holloway had mild

limitations in understanding, remembering or applying information. Id. at 18. The ALJ

recognized Holloway’s poor school performance and enrollment in special education. Id. at 22.

Nevertheless, she also noted that Holloway did graduate from high school despite her intellectual

impairment. Id. In addition, she pointed to the fact that, between October 2013 and July 2015,

Holloway worked successfully in a semi-skilled occupation as a home healthcare aide and only

left that position because of the physical injuries she suffered in the bus accident. Id. at 20, 26;

see also id. at 218 (reflecting that Holloway was employed by Burger King from 2010 to 2013).



                                                 26
The ALJ also indicated that, despite her mental impairments, Holloway was able to move from

Williamsport, Pennsylvania to Philadelphia along with her young daughter to seek more

structure, job opportunities, and housing resources. Id. at 20 (citing id. at 402). She also noted

that Holloway remained able to care for her eight-year-old daughter, take public transportation,

go shopping, handle her own finances and live independently. Id. at 20, 22. Moreover, despite

Holloway’s allegation that her condition affected her memory, understanding and ability to

follow instructions, the ALJ gave examples of mental status examinations conducted in 2015 and

2016 which reflected that her memory was intact and thought processes coherent. Id. at 18. As a

result, the ALJ determined that no greater than a finding of mild limitation in understanding,

remembering or applying information was warranted. Id.

        In interacting with others, the ALJ determined that Holloway had moderate limitations.

Id. She acknowledged Holloway’s claims that she had issues getting along with others and was

easily agitated, and that Holloway had reported mood swings in 2016. Id. She also noted,

however, that Holloway remained able to participate in public activities such as shopping and

taking public transportation to her numerous doctor appointments and physical therapy. See id.

Moreover, Holloway also was able to maintain a job in food preparation at Burger King for more

than two years. 15 Id. at 218. Although she was terminated from that position due to a

confrontation with a coworker in October 2013, see id. at 399, she then obtained the semi-skilled

position as a healthcare aide, which she performed successfully for about two years until her bus

accident, id. at 46, 218, 399. Holloway also reported to her therapist that she had gone out on a

date. Id. at 86.

15
    In a 2015 intake interview at WESHC, Holloway stated that she had “to be good with
people” because she worked in the fast-food industry. R. at 398.



                                                27
       In concentrating, persisting or maintaining pace, the ALJ found that Holloway had

moderate limitations. Id. at 18. She recognized that Holloway had testified that a lack of focus

and concentration was one of her primary symptoms. Id. The ALJ pointed to mental status

examination records, however, that indicated that Holloway’s concentration was generally fair,

although it was poor on some occasions. Id. at 18-19. She also noted, however, that typically,

Holloway’s mental status examinations had been unremarkable other than mood issues. Id. at

25. The ALJ reasoned that Holloway’s ability to graduate from high school and maintain semi-

skilled employment demonstrated that her concentration issues were not of a marked level. Id.

In addition, she found that the fact Holloway was only prescribed conservative mental-health

treatment also was inconsistent with a finding of marked limitations. Id. at 19. On these bases,

she accepted the opinion of Dr. Ross that Holloway had moderate limitations as to this criteria. 16

Id.

       For the criteria of adapting or managing oneself, the ALJ determined that Holloway had

mild limitations. Id. She noted that Holloway’s insight and judgment were rated as fair

throughout 2016, and that they generally were rated as fair throughout the relevant period,

despite a few occasions when they were rated as poor. Id. She also found that the record did not

establish that Holloway had severe issues regulating her emotions, controlling her behavior or

making plans independently of others. Id.

       In reaching these conclusions, the ALJ afforded great weight to the opinion of

consultative examiner, Dr. McHugh, who opined that Holloway suffered only from mild or

moderate functional limitations in each of the B criteria. Id. at 25 (citing id. at 413-14). She also

16
     The VE testified at the hearing that none of the jobs that she identified for Holloway
required her to perform at a production pace. See R. at 70, 74.



                                                 28
gave great weight to the opinion of State agency physician, Dr. Ross, who also opined that

Holloway had no greater than moderate limitations in the B criteria. Id. (citing id. at 82).

        Once again, Holloway argues that the ALJ was required to afford controlling weight to

the opinion of her treating mental-health providers, Dr. Wilf and therapist Morgan. See Pl.’s Br.

at 21-30. As discussed above, those providers opined that Holloway had marked limitations in

37 of the 44 mental abilities listed on the medical source statement form. Id. at 740-43. They

further opined that Holloway’s mental impairments precluded her from performing even simple

unskilled work. 17 Id. at 738. The ALJ gave little weight to Dr. Wilf and therapist Morgan’s

opinion because she found the severe limitations they assigned to Holloway to be inconsistent

with their own treatment notes, “which typically document normal mental status examinations

other than some mood issues.” Id. at 25. A review of Holloway’s treatment records, including

her weekly therapy sessions, confirms that the ALJ’s characterization of those examinations is

accurate. Throughout her treatment, Holloway’s mental status examinations consistently

reflected that she was cooperative, her hygiene and motor behavior were normal, her speech was

clear and unimpaired, her memory, when it was rated, was rated intact or fair, and her eye

contact was appropriate. See, e.g., id. at 389, 569, 571, 579, 588, 592, 619, 631, 673, 697, 703,

717, 725, 851. In addition, with only occasional exceptions, see, e.g., id. at 385, 727, 814, her

thought content was rated intact and her thought processes, or cognition, were rated intact or

goal-directed. See, e.g., id. at 392, 559, 569, 579, 625, 673, 697, 715, 818, 830, 855, 874.

Similarly, although her judgment and insight were sometimes rated as impaired or poor, see, e.g.,

id. at 683, 727, 814, they generally were rated as intact or fair, see, e.g., id. at 385, 387, 559, 571,

17
     Dr. Wilf and therapist Morgan also opined that Holloway would be off-task for 25 percent
of each workday. R. at 739. They provided no explanation of the basis for that opinion. Id.



                                                  29
588, 590, 592, 627, 673, 697, 715, 725, 828. Moreover, as the ALJ noted, id. at 23, by mid-

2016, Holloway’s mood had stabilized, and it remained largely stable thereafter, id. at 635, 643,

653, 703, 715, 725, 826, 828, 832, 847, 851, 857, with occasional exceptions, see, e.g., at 649,

673, 818. 18

        In addition, it is also notable that for most of the therapy sessions in which Holloway

received less than unremarkable examination ratings, she reported that her cognitive and

emotional state were the result of conflict with her mother and sister and her dire financial straits.

See, e.g., id. at 387, 401-02, 592, 594, 604, 727. Indeed, Holloway advised that family conflict

was causing her emotional difficulties, id. at 387, 590, 627, and discussions of how to address

the conflict were ubiquitous throughout her therapy records. Holloway and her eight-year-old

daughter resided in her mother’s home along with her mother, her sister, her sister’s two

children, and, at times, other relatives. Id. at 391, 401. She was frustrated by her inability to

afford to move out of her mother’s home. Id. at 633; see also id. at 583 (Holloway stating that

“[o]nce I get out of the house I am living in I will be fine and probably less depressed”), 717

(Holloway reporting being stressed by living with her family); 727 (Holloway reporting being

frustrated with family’s inconsideration and complaining about finances). She believed that she

was used and taken advantage of in her home, id. at 592, 598, 619, and that she received no

support from her family, see id. at 387, 397, 401, 583, 592, 631. She also reported that she and

her sister were like “oil and water,” id. at 398, and complained that she was always left to clean

up after her sister and supervise her sister’s children. Id. at 401.



18
    Viewed against this record, Holloway’s assertion that the ALJ rejected the treating
physicians’ opinions in “reliance on a single mental status exam culled from an extensive
medical record,” Pl.’s Br. at 24, is incomprehensible.



                                                  30
       Moreover, Holloway’s treatment records also support the ALJ’s view that her condition

improved with treatment. Holloway had not been on medication for several years prior to her

2015 treatment at WESHC. See, e.g., id. at 396. She subsequently reported that she perceived

the medication prescribed by Dr. Wilf as effective. Id. at 385, 390, 626. The goal of Holloway’s

therapy throughout her treatment was to develop and use coping techniques to help her stabilize

her emotional state. See, e.g., id. at 383, 641, 681, 719. Coping techniques that she reported

developing and using included guided imagery, id. at 611 (reporting that guided imagery “works

for me”), mindfulness techniques, id. 653, journaling, id. at 604 (reporting that journaling “helps

a lot”), id. 717, and taking long walks, id. at 635, 643, 675. Holloway’s treatment notes contain

numerous references to her condition improving with treatment. For example, on August 2,

2016, her therapist reported that she appeared to be overcoming her family relationship issues,

financial constraints and other barriers by “using positive coping strategies adopted while in

treatment.” Id. at 663. On November 4, 2016, Holloway “reported feeling more emotionally

stable and somewhat at ease lately since applying relaxation techniques obtained while in

treatment.” Id. at 693. Her therapist noted that Holloway’s “thinking seems to be readjusting

along with the incorporation of more positive coping strategies.” Id. On November 29, 2016,

her therapist noted that “[t]hings seem to be going well for [Holloway] and she seems to be

responsive to treatment” and to be making “good progress.” Id. at 701. Thus, the ALJ’s

determination that those mental status reports and therapy records were not consistent with the

extreme limitations Dr. Wilf and therapist Morgan assigned to Holloway was supported by the

evidence of record.

       Holloway attempts to refute the ALJ’s characterization of her mental status examinations

by pointing to instances when her mental status reports were less than fully normal. See Pl.’s Br.



                                                31
at 8-12. In so doing, she relies heavily on sessions that took place early in her treatment, see id.

at 8-10, and on individual subsequent appointments in which her mood was depressed and her

affect was blunt or constricted, but her other mental status evaluation criteria were normal, id. at

10-11. However, as discussed above, the earlier sessions occurred before Holloway’s condition

began to improve significantly with medication and therapy. As for subsequent sessions in

which Holloway suffered from a depressed mood and a constricted or blunted affect, those

occasional setbacks do not overcome the significant improvement demonstrated by the record

taken as a whole. Torres, 139 F. App’x at 414 (relatively sporadic setbacks did not undercut the

significance of the claimant’s substantial improvement from psychotherapy treatment). An ALJ

who relies on a pattern of improvement despite instances of setbacks “does not improperly

ignore treatment notes which contradicted [his or] her opinion, but rather assesse[s] those notes

as a whole to reach [his or] her conclusion of substantial improvement.” Id. The fact that the

record may contain some evidence “that could support a finding of disability,” is not controlling

because “[a reviewing court’s] inquiry is not whether the ALJ could have reasonably made a

different finding based on this record,” but “whether the ALJ’s actual findings are supported by

substantial record evidence.” Simmonds v. Heckler, 807 F.2d 54, 58 (3d Cir. 1986); accord

Malloy, 306 F. App’x at 764.

       Holloway also argues that the ALJ erred in basing her analysis in part on mental status

examinations. Pl.’s Br. at 24. That argument is meritless. Numerous courts have approved

ALJs’ reliance on unremarkable mental status evaluations as a basis for rejecting a mental health

provider’s opinion that a claimant suffers from marked or extreme functional limitations. See,

e.g., Wise, 626 F. App’x at 360; King v. Colvin, No. 15-541, 2016 WL 5660231, at *3 (W.D. Pa.

Sept. 29, 2016); Deal v. Astrue, No. 3:14-CV-1750, 2015 WL 3613318, at *9 (M.D. Pa. June 8,



                                                 32
2015); Ohls v. Colvin, No. 2:13-1277, 2014 WL 4925100, at *4 (W.D. Pa. Sept. 30, 2014);

Havens v. Colvin, No. 3:13-CV-00600, 2014 WL 4659957, at *12-13 (M.D. Pa. Sept. 17, 2014);

Dulaney v. Colvin, No. 2:13-CV-1240, 2014 WL 470060, at *7 (W.D. Pa. Feb. 6, 2014);

McCormick v. Comm’r of Soc. Sec., No. 12-227, 2013 WL 2187537, at *9 (W.D. Pa. May 21,

2013); Dunn v. Astrue, No. 10-1551, 2011 WL 2580460, at *3 (W.D. Pa. June 28, 2011).

        Holloway also criticizes the ALJ for relying on her ability to perform semi-skilled work

prior to the 2015 bus accident. See Pl.’s Br. at 25. That reliance was appropriate on this record

because Holloway performed that work despite the fact that she was suffering from very similar

symptoms. See R. at 559-65. The record reflects that Holloway received some unspecified level

of treatment in 2010 but abandoned it after two months because the medication made her “feel

funny.” Id. at 404. She again sought treatment in 2013 and participated in the treatment long

enough to undergo a comprehensive biopsychosocial evaluation. See id. at 559-65. Her

reporting regarding the extent and severity of her symptoms in 2013 was consistent with the

reporting of those symptoms she gave when she next sought treatment again in 2015. See id.

The fact that Holloway had been able to perform semi-skilled work successfully for almost two

years despite her symptoms, id. at 218, and that she only stopped working due to her injuries

suffered in the bus accident, id. at 46, certainly lends support to the ALJ’s determination that her

mental impairments did not entirely preclude her from the kind of simple work, involving only

limited exposure to the public, coworkers and supervisors, that the ALJ found she remained able

to perform, id. at 21.

        Additionally, Holloway contends that the ALJ erred in giving great weight to the

opinions of Drs. McHugh and Ross because they submitted their opinions in March and May of




                                                 33
2016, respectively, and did not have access to Holloway’s medical records created after the dates

of their opinions. Pl.’s Br. at 22-24. As the Third Circuit explained in Chandler, however,

       because state agency review precedes ALJ review, there is always some time
       lapse between the consultant’s report and the ALJ hearing and decision. The
       Social Security regulations impose no limit on how much time may pass between
       a report and the ALJ’s decision in reliance on it. Only where “additional medical
       evidence is received that in the opinion of the [ALJ] ... may change the State
       agency medical ... consultant’s finding that the impairment(s) is not equivalent in
       severity to any impairment in the Listing,” is an update to the report required.

667 F.3d at 361 (citing SSR 96-6p (July 2, 1996 (emphasis in original)); see also id. (stating that

reliance on records which were “at most, a few years old” that addressed the deterioration of the

claimant’s condition surrounding his or her disability onset date was appropriate, citing the fact

that the Third Circuit has “permitted reliance on records much older” (citing Morales, 225 F.3d

at 312-13 and Hartranft, 181 F.3d at 360-61)).

       In this case, “in the opinion of the ALJ,” the additional evidence received after the

consulting examiner and State agency physician submitted their opinions would not have

changed their findings. That opinion was entirely reasonable because, as discussed above,

Holloway’s condition improved considerably after the time those physicians submitted their

opinions. Holloway places particular emphasis on the fact that Dr. Primavera’s IQ testing had

yet to be performed as of that time, see Pl.’s Br. at 22, and cites to Markle v. Barnhart, 324 F.3d

182, 187 (3d Cir. 2003), for the proposition that the existence of previous work does not

necessarily establish that a person with intellectual limitations could not meet Listing 12.05.

Pl.’s Br. at 25. Markle, however, dealt with the specific issue of whether an ALJ could reject an

IQ score as invalid based on a finding that it was inconsistent with the claimant’s activities. 324

F.3d at 187. Here, the ALJ did not reject Dr. Primavera’s IQ testing results as invalid but,

instead, acknowledged that those results satisfied the IQ testing criteria of Listing 12.05. See R.

at 20. The four B criteria that the ALJ considered here, as she was required to do by 20 C.F.R.
                                                 34
pt. 404, subpt. P. app. 1 § 12.05, were not a part of the Listing-12.05 analysis at the time Markle

was decided. See Markle, 324 F.3d at 187. Thus, under the regulations in force when Markle

was decided, satisfying the B criteria was not a relevant consideration, 19 whereas, under the

regulation in effect at the time of the ALJ’s decision here, Holloway was required to satisfy those

criteria to establish that her condition met the listing. 20 C.F.R. pt. 404, subpt. P. app. 1 §

12.05(B)(2). Holloway has failed to explain how knowing the precise IQ score associated with

her intellectual impairment would have changed either Dr. McHugh’s or Dr. Ross’ opinions or

would invalidate the ALJ’s analysis of her mental-health treatment providers’ opinion.

       As stated above, it is the claimant’s burden to prove that he or she meets all the

requirements of a listing, and that the burden is particularly stringent. It is not this Court’s role

to “re-weigh the evidence of record and substitute [its] judgment as to whether [Holloway] is

disabled under the Act for that of the ALJ.” Wilkinson, 558 F. App’x at 256 (internal quotation

marks omitted). Instead, this Court is limited to reviewing whether substantial evidence exists to

support the ALJ’s decision. Monsour Med. Ctr., 806 F.2d at 1190-91. Particularly in light of the

stringent standard applied to claims that a claimant meets a listing, Holloway has failed to show

that the ALJ’s determination that she did not meet the requirements of Listings 12.04 or 12.05

was not supported by substantial evidence.

       D.      The ALJ Adequately Addressed Holloway’s Obesity

       In Diaz v. Comm’r of Soc. Sec., the Third Circuit ruled that “an ALJ must meaningfully

consider the effect of a claimant’s obesity, individually and in combination with [his or] her


19
     Instead of requiring that a claimant satisfy the B criteria, the regulation in effect at the time
Markle was decided required the claimant to establish that he or she had a physical or other
mental impairment imposing additional and significant work-related limitations of function. 324
F.3d at 187.



                                                  35
impairments, on [his or] her workplace function at step three and at every subsequent step.” 577

F.3d 500, 504 (3d Cir. 2009). Here, Holloway contends that the ALJ did not fulfill that

requirement. Pl.’s Br. at 26-28. The Diaz court also stated, however, that “[t]he ALJ, of course,

need not employ particular ‘magic’ words” and is “not require[d] . . . to use particular language

or adhere to a particular format in conducting his [or her] analysis.” 577 F.3d at 504.

Subsequent case law has further refined the scope of an ALJ’s duty to discuss the effects of

obesity. “[W]hen an ALJ considers the role of a claimant’s obesity, evaluating it within the

context of the overall record, consistent with the appropriate guidelines, this duty is satisfied.”

Tanner v. Berryhill, No. 1:18-CV-1433, 2019 WL 2184767, at *7 (M.D. Pa. May 21, 2019)

(citing Woodson v. Comm’r of Soc. Sec., 661 F. App’x 762, 765 (3d Cir. 2016)); Medina v.

Berryhill, No. 3:17-CV-1941, 2018 WL 3433290, at *7 (M.D. Pa. June 8, 2018) (also citing

Woodson), report and recommendation adopted, No. 3:17-1941, 2018 WL 3426408 (M.D. Pa.

July 16, 2018). Furthermore, an ALJ who “explicitly considers the claimant’s obesity when

assessing that claimant’s residual functional capacity” has satisfied Diaz’s requirement. Tanner,

2019 WL 2184767, at *7 (citing Hoyman v. Colvin, 606 F. App’x 678, 680 (3d Cir. 2015));

Mowery v. Berryhill, No. 4:17-CV-02149, 2018 WL 6991258, at *11 (M.D. Pa. Dec. 3, 2018)

(stating the same holding also in reliance on Hoyman), report and recommendation adopted, No.

4:17-CV-2149, 2019 WL 162525 (M.D. Pa. Jan. 10, 2019). Thus, “a statement by an ALJ in a

decision denying benefits that the ALJ has ‘considered any additional and cumulative effects of

obesity,’ when coupled with even a brief factual analysis of the medical evidence as it relates to

obesity and impairment, is sufficient to satisfy this duty of articulation.” Tanner, 2019 WL

2184767, at *7 (quoting Cooper v. Comm’r of Soc. Sec., 563 F. App'x 904, 911 (3d Cir. 2014));

accord Medina, 2018 WL 3433290, at *7.



                                                 36
       In the present case, the ALJ discussed Holloway’s obesity multiple times in her decision.

In her step-three analysis, the ALJ first cited to SSR 02-1, 2002 WL 34686281 (Sept. 12, 2002),

upon which Holloway seeks to rely, Pl.’s Br. at 26. R. at 17. The ALJ noted that there is no

specific listing for obesity and stated that she considered obesity as an aggravating factor to

Holloway’s other severe impairments. Id. In step four of her analysis, in discussing the

evidence that led to her RFC formulation, the ALJ specifically addressed Holloway’s obesity.

She stated Holloway’s height and her highest weight on record and recognized that Holloway’s

body mass index (“BMI”) at that time was 64. Id. at 23. She also noted that her BMI met the

definition of “obesity class one” according to the medical criteria set forth by the National

Institute of Health. Id. (citing National Institute of Health, NIH Publication No. 98-4083, p. xiv

(September 1998)). The ALJ also discussed the evidence that an examination conducted in May

2016 reflected that “she had been unable to lose a significant amount of weight,” id., but that by

the time of the administrative hearing, Holloway had lost about 30 pounds, id. at 21-22. In

addition, she discussed treatment notes from Holloway’s primary care physician from an

examination in January 2017, which stated that Holloway had “obesity, class 1,” id. at 23 (citing

id. at 534). Her doctor noted that she “was trying to make better dietary choices” but had no

exercise program and that she “did make [a] consultation with bariatrics.” Id. at 533. The ALJ

also noted, however, that at the same visit, Holloway’s primary care physician reported that she

had indicated that she was “feeling well,” and that “a physical examination found her

musculoskeletal system normal.” Id. at 23 (citing id. at 533 (finding “no joint pain, no muscle

pain”)); see also id. at 535 (noting that Holloway had a “normal range of motion” and “normal

strength”).




                                                 37
       After discussing Holloway’s weight at the time of the hearing, the ALJ acknowledged her

testimony that “sitting more than one-half an hour, standing more than twenty to thirty minutes,

walking more than one-and-a-half blocks, or lifting more than ten to fifteen pounds w[ould]

aggravate her [back] pain.” Id. at 22. The ALJ found, however, that Holloway’s testimony

concerning the limiting effects of her physical condition “were not entirely consistent with the

medical evidence and other evidence in the record for the reasons explained in this decision.” Id.

In the ensuing explanation, the ALJ not only cited to Holloway’s weight and BMI, but discussed

the opinions of her physicians regarding her physical limitations, which were based in part on her

BMI. See id. at 24.

       Thus, the ALJ considered the opinion of Holloway’s orthopedist, Dr. Ruth, who

responded affirmatively to an interrogatory asking “[i]s the pain the patient suffers on

weightbearing activities such as standing or walking or lifting and carrying exacerbated by her

weight.” Id. at 731. She recognized that Dr. Ruth opined that in an eight-hour workday,

Holloway could only stand for a total of one hour, sit for one hour and lift only 10 pounds. Id. at

24. She afforded Dr. Ruth’s opinion only partial weight because she found that “the clinical

findings in evidence document she has a normal gait and the diagnostic imaging revealed only

mild to moderate issues.” See id. The ALJ also discussed the results of the consultative

examination by Dr. Marmar. Id. Dr. Marmar noted Holloway’s height and weight, id. at 418,

and that she was “extremely obese,” id. at 419. Nevertheless, his clinical examination of

Holloway was consistent with the ALJ’s view of the evidence. He found that Holloway

“appeared to be in no distress,” her gait was normal, she could walk on her heels and toes and

could perform “about 40% of a full squat.” Id. at 418. Dr. Marmar noted that Holloway did not

use an assistive device in walking, that she “[n]eeded no help changing for exam or getting on



                                                38
and off exam table” and that she was “able to rise from chair without difficulty.” Id. at 419. Dr.

Marmar also found that her seated leg-raise test was negative bilaterally, that her joints were

“stable and nontender” and that she had no redness, heat or effusion in them. Id. Dr. Marmar

found that Holloway had “5/5” strength in her upper and lower extremities. Id.

       In summarizing her findings as to Holloway’s physical limitations, the ALJ recognized

that Holloway’s records reflected “persistent back pain” but also that her treatment had been

limited to medication, physical therapy and lumbar injections but had not included surgery. Id.

at 26. She also noted that Holloway’s gait was typically found to be normal on examination. Id.

The ALJ concluded that “[a]s such, considering her subjective allegations, she would be limited

to sedentary exertion work.” Id.

       Thus, the ALJ here appropriately “consider[ed] the role of [Holloway’s] obesity,

evaluating it within the context of the overall record, consistent with the appropriate guidelines.”

Tanner, 2019 WL 2184767, at *7. The ALJ also met the Diaz requirement by discussing

Holloway’s weight and the results of her clinical examinations and determining that Holloway’s

RFC should be limited to sedentary work. See id. That the ALJ did not expressly state in her

summary of her findings that her determination of Holloway’s RFC as limited to sedentary work

was based on the combination of Holloway’s lumbar spine impairment and her obesity does not

demonstrate that she did not adequately consider Holloway’s obesity. See Diaz, 577 F.3d at 504

(“[T]he ALJ, of course, need not employ particular ‘magic’ words” and is “not require[d] . . . to

use particular language or adhere to a particular format in conducting his [or her] analysis.”). As

one court in this Circuit explained:

       Ultimately, the outcome of the case depends on the demonstration of the
       functional limitations of the disease or impairment rather than the mere diagnosis
       of the disease or name of the impairment. . . . The ALJ’s failure to explicitly
       delineate where obesity may have caused or contributed to specific symptoms and

                                                 39
       functional limitations does not undermine the entire analysis, when ultimately the
       ALJ properly characterized the symptoms and functional limitations.

McKean v. Colvin, 150 F. Supp. 3d 406, 417 (M.D. Pa. 2015) (citations omitted). For these

reasons, Holloway’s obesity argument fails.

       E.      Holloway’s Evidence Submitted After the Hearing Does Not Warrant
               Remand____________________________________________________

       After the ALJ had issued her opinion, Holloway submitted additional evidence consisting

of a 2018 MRI of her left knee taken after the hearing. R. at 2, 34-35. That MRI revealed that

Holloway’s left knee impairment consisted of a “5 mm osteochondral defect of the patella,”

prepatellar bursitis and a horizontal tear of the lateral meniscus. Id. at 35. The ALJ had before

her at the time of her decision an x-ray of Holloway’s knee taken in September 2017 that

“revealed minimal compartment narrowing but was otherwise unremarkable,” and a Doppler

study that was “unremarkable.” Id. at 24. She addressed those test results in her discussion of

the evidence regarding Holloway’s physical limitations. Id. Holloway did not submit any

additional evidence along with the MRI to show that a more specific diagnosis of her knee

impairment mandated any change in her treatment or her activities or to explain how the MRI

undermined the ALJ’s RFC determination. The Appeals Council “found that the [MRI] evidence

d[id] not show a reasonable probability that it would change the outcome of the decision” and it

“did not exhibit this evidence.” Id. at 2. That conclusion was a reasonable one. In determining

Holloway’s RFC, the ALJ relied heavily on the results of Holloway’s clinical evaluations, her

conservative treatment and her activities of daily living. See id. at 24, 26. Holloway has failed

to demonstrate why a more specific understanding of the diagnosis of her knee impairment was

reasonably likely to change the ALJ’s determination that she could perform sedentary work. See

McKean, 150 F. Supp. 3d at 417 (“Ultimately, the outcome of the case depends on the

demonstration of the functional limitations of the disease or impairment rather than the mere

                                                40
diagnosis of the disease or name of the impairment.”). This Court finds no basis for remanding

the case for a review of the 2018 MRI.

VI.    CONCLUSION

       For the reasons set forth above, I find that the ALJ’s decision is supported by substantial

evidence. Accordingly, Plaintiff’s Request for Review is denied. An appropriate order follows.

Dated: December 30, 2019



                                         BY THE COURT:




                                      /s/ Marilyn Heffley
                                      MARILYN HEFFLEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                41
